Citation Nr: 0808249	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as due to personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from September 1976 to June 
1977 and from September 1981 to September 1984.  He also had 
a period of service from February 1985 to July 1987 that was 
found to be dishonorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision that 
denied service connection for a psychiatric disorder, claimed 
as due to personal assault.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran is claiming service connection for a psychiatric 
disorder due to a personal assault.  He contends that his in-
service stressor involved sexual assault.  The veteran 
specifically contends that he was raped on two occasions 
during service.  

In a December 2004 response to a PTSD questionnaire, the 
veteran alleged that the incidents occurred during the period 
from July 1983 to September 1984, when he was with the 10th 
Field Artillery Battalion.  He stated that in approximately 
September 1983, he was raped by his roommate.  The veteran 
indicated that he reported the incident and was examined the 
next morning at the infirmary.  He stated that he was told 
there was no permanent damage.  He further noted that the day 
before the expiration of his term of service in Germany 
(apparently in September 1984), he was sexually assaulted 
again.  

In his October 2004 substantive appeal, the veteran stated 
that he attempted suicide during service.  He reported that 
his stomach was pumped, but that they didn't find anything 
because he didn't know how to take an overdose of sleeping 
pills.  He stated that the decision to not get psychiatric 
help after his attempted suicide was made by the chain of 
command.  It is unclear when the veteran was alleging that 
the suicide attempt occurred in terms of his various periods 
of service.  

The veteran's available service personnel records do not show 
combat decorations evidencing combat.  The service personnel 
records for his period of dishonorable service from February 
1985 to July 1987 indicate that he was found guilty before a 
court martial for incidents such as failure to be at his 
appointed place of duty, disobedience of a lawful order, and 
possession of marijuana.  

The veteran's service medical records for his periods of 
service form September 1976 to June 1977 and from September 
1981 to September 1984 are not of record.  The only available 
service medical records refer to his period of dishonorable 
service from February 1985 to July 1987.  The service medical 
records for that period indicate that on a medical history 
form at the time of a February 1986 examination, the veteran 
checked that he suffered from depression or excessive worry.  
The reviewing examiner noted that he had depression reaction 
secondary to an illegible term.  The February 1986 objective 
examination report included a notation that the veteran's 
psychiatric evaluation was normal.  

As to the veteran's missing service medical records for his 
periods of service from September 1976 to June 1977 and from 
September 1981 to September 1984, the Board notes that the RO 
has made attempts to obtain those records.  The RO first 
requested the veteran's service medical records in August 
1997.  A September 1997 response from the National Personnel 
Records Center (NPRC) included a check mark that the 
available requested records were forwarded.  However, only 
the service medical records for the veteran's period of 
service from February 1985 to July 1987 were actually 
forwarded.  The RO requested the veteran's service medical 
records for his first two periods of service in February 
1998.  A February 1998 response from the NPRC stated that the 
service medical records were sent to the RO in September 
1997.  In March 2006, the RO again requested such records.  A 
March 1997 response from the NPRC indicated that the response 
furnished in September 1997 included those records.  However, 
as noted above, those records were never provided.  

The Board observes that it is unclear whether the service 
medical records for the veteran's periods of service from 
September 1976 to June 1977 and from September 1981 to 
September 1984 are available.  There is no specific 
information of record indicating that such service medical 
records cannot be obtained or that any additional efforts to 
obtain them would be futile.  It appears the NPRC has solely 
responded that the records were already forwarded, when they 
actually have never been forwarded.  The veteran has 
specifically alleged that his personal assault occurred 
during his second period of service from September 1981 to 
September 1984 and that he received treatment during that 
period.  Thus, a remand is required in order to obtain either 
(1) any available service and/or personnel records pertaining 
to the veteran's periods of service, or (2) certification 
that such records were sought but are found to be 
unobtainable.   

The Board observes that the law is clear that VA will not 
deny a (PTSD) claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him/her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence. VA must make all reasonable efforts 
to obtain the relevant evidence.  38 C.F.R. § 3.159(c).  As 
well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  

In this case, it appears that the RO sent a duty to assist 
letter as to a claim for service connection for a psychiatric 
disorder related to sexual trauma in December 2004  PTSD, 
that apparently included such information.  Regardless, as 
the matter is being remanded, the RO should once again send 
the veteran an appropriate stressor development letter 
providing full notice with regard to development of his claim 
for service connection for a psychiatric disorder related to 
military sexual trauma.  

Accordingly, the issue is REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all medical records (including copies 
and any Mental Health Clinic records) and 
personnel records pertaining to the 
veteran during his periods of service 
from September 1976 to June 1977 and from 
September 1981 to September 1984.  If 
more details are required to conduct such 
search, the veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  
If the records are not obtainable the RO 
should render a specific finding that 
further efforts to obtain such records 
would be futile.  

2.  In accordance with the provisions of 
M21-1MR, IV.ii..1.D.17.g and 
III.iv.4.H.30.b, the RO should once again 
send the veteran an appropriate stressor 
development letter.  The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  The RO 
should also send the appellant a new VA 
Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request he complete 
it with as much specificity as possible.  
The RO should inform the appellant that 
if he fails to return any form that would 
provide details regarding the inservice 
stressor event or fails to provide 
information useful to verifying this 
event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  

3.  Upon receipt of the veteran's 
response to the development in paragraphs 
1 and 2, the RO should undertake any and 
all further development action indicated 
by the evidence of record, to include, if 
warranted, scheduling a VA psychiatric 
examination.  

If it is determined that a VA psychiatric 
examination is warranted, the claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should 
diagnose all current psychiatric 
disorders.  Following review of the 
claims file and examination of the 
veteran, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is more likely, less 
likely, or at least as likely as not (50 
percent probability) that any currently 
diagnosed psychiatric disorder is 
etiologically related to the veteran's 
period of service, to include as a result 
of a personal assault.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  Thereafter, review the claim for 
entitlement to service connection for a 
psychiatric disorder, claimed as due to 
personal assault.  If the claim remains 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and give them an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

